Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on September 21, 2021.  These drawings are approved.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows:
 Claims 1-7, 21, 22 have been canceled.
Claims 9 and 13 are amended as follows:
9.  (Currently Amended) An cosmetic applicator comprising:
a holder including a base coupled to a handle of an applicator via an applicator coupling element; and
a vessel configured to (i) connect to the base of the holder and (ii) be placed over the applicator during storage, 
wherein the holder further comprises: 
a finger contact area on the base and configured to contact with volar or dorsal surfaces of two fingers of a user; 
a shaft fixedly attached to and extending from the base along a shaft primary axis, the shaft configured to be placed between sides of the two fingers, the shaft being configured to contact the sides of the two fingers; and
the shaft primary axis having one end attached to the base and an opposite end attached to the enlarged portion;
and
wherein the applicator comprises a spoolie or a brush.
 
13.   (Currently Amended)  A method for applying makeup, the method comprising: 
holding an applicator holder coupled to an applicator; and 
contacting the applicator to an application area,  
wherein the applicator holder comprises: 
a base having a finger contact area configured to contact volar or dorsal surfaces of two fingers of a hand of a user; 
a shaft fixedly attached to and extending from the base along a shaft primary axis, the shaft configured to be placed between sides of the two fingers, the shaft being configured to contact the sides of the two fingers;
an enlarged portion extending from the shaft and positioned distal to the base, the enlarged portion having an inner surface configured to contact a portion of remaining surfaces of the two fingers, the shaft primary axis having one end attached to the base and an opposite end attached to the enlarged portion; and 
an applicator coupling element for coupling of an applicator handle of the applicator to the base, and 
wherein the holding comprises: 

curling the hand underneath an end of the base distal to the applicator coupling element for stabilization of the applicator holder.
 
Authorization for this examiner’s amendment was given in an interview with Ariel Roth on December 21, 2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 	 
The shaft being fixedly attached to the base is added to avoid prior art such as Kohn, 4,386,448.  This is a screw attachment for an eating and oral hygiene apparatus.  See figure 2 which is a tooth brush. The shaft primary axis having one end attached to the base and an opposite end attached to the enlarged portion is added to avoid prior art such as Turrentine, 6,039,053.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Kennedy whose telephone number is (571)272-8963. The examiner can normally be reached on Mondays through Thursdays from 8:00 AM to 5:30 PM. The examiner can also be reached on alternate Fridays.
Jacqueline Johanas, can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
/SHARON E KENNEDY/
 Examiner, Art Unit 3772                                
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772